DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 1, line 1; the phrase “A vehicle” should be changed to --the vehicle-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘321 (English Translated Japanese Publication No.: H0623421 A), hereinafter referred to as Yamada ‘321, in view of Noda (English Translated Japanese Publication No.: 2011255720 A), hereinafter referred to as Noda ‘720, further in view of Kitano (English Translated Japanese Publication No.: 2008196804 A), hereinafter referred to as Kitano ‘804.

Regarding claim 1, Yamada ‘321 discloses a vehicle air conditioner (2/3) installed in a vehicle (1), the vehicle air conditioner comprising: a condenser (8) that causes heat exchange between a coolant and outside air {as shown in Figs. 1 and 5: ¶ [0006]}.
However, Yamada ‘321 fails to disclose the limitations of a spray nozzle that sprays water to the outside air flowing to the condenser that are provided in each of a front side accommodation space positioned in a lower front portion of the vehicle and a rear side accommodation space positioned in lower rear portion of the vehicle; and a front grill that is provided at a front end of the vehicle and enables the outside air flowing toward the condenser in the front side accommodation space to enter. 
Noda ‘720 teaches: the concept of a front side accommodation space (2) positioned in a lower front portion of the vehicle (1) and a rear side accommodation space (2) positioned in lower rear portion of the vehicle {as shown in Figs. 4 and 5; Page 5 and 6, (Fourth embodiment and Fifth embodiment, respectively); and a front grill (4) that is provided at a front end of the vehicle and enables the outside air flowing toward the condenser in the front side accommodation space to enter {as shown in Fig. 4; Page 5 (Fourth embodiment)}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamada ‘321 in view of Noda ‘720 to a front side accommodation space positioned in a lower front portion of the vehicle and a rear side accommodation space positioned in lower rear portion of the vehicle; and a front grill that is provided at a front end of the vehicle and enables the outside air flowing toward the condenser in the front side accommodation space to enter in order to prevent freezing of the condenser during winter season; that is, installation of the condenser within the engine compartment compare to the roof installation with prevent possible freezing of the condenser during the winter season {Noda ‘720 – Page 6, lines 24-25}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yamada ‘321 in view of Noda ‘720 to obtain the invention as specified in claim 1.
Kitano ‘804 teaches: the concept of a spray nozzle (31) that is cable of spraying water to the outside air flowing to the condenser that are provided in each of the front side accommodation space positioned in the lower front portion of the vehicle and the rear side accommodation space positioned in lower rear portion of the vehicle {as shown in Figs. 2, 8 and 11: Best-mode, ¶4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamada ‘321 as modified by Noda ‘720 in view of Kitano ‘804 to include the use of a spray nozzle that sprays water to the outside air flowing to the condenser that are provided in each of the front side accommodation space positioned in the lower front portion of the vehicle and the rear side accommodation space positioned in lower rear portion of the vehicle, in order to enhance the heat exchange efficiency of the refrigerant condensers  and the cooling capacity without operating the cooling function of the air conditioners fully {Kitano ‘804  –  Tech-Solution, ¶ 2}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yamada ‘321 as modified by Noda ‘720 in view of Kitano ‘804 to obtain the invention as specified in claim 1.

 Regarding claim 2, the combination of Yamada ‘321, Noda ‘720 and Kitano ‘804 disclose and teach the vehicle air conditioner according to claim 1, Yamada ‘321 discloses further comprising a front side air conditioning unit (2) for air conditioning on a front side of a passenger compartment and a rear side air conditioning unit (3) that is driven independently from the front side air conditioning unit and is for air conditioning on a rear side of the passenger compartment, wherein each of the air conditioning units includes an evaporator (10) provided in a ceiling portion of the vehicle {as shown in Figs. 1 and 5: ¶ [0006]}, Yamada ‘321 as modified by Noda ‘720 in view of  Kitano ‘804 further discloses the limitations of as well as the condenser and the spray nozzle {as shown in Figs. 2, 8 and 11: Best-mode, ¶4}.  

Regarding claim 3, the combination of Yamada ‘321, Noda ‘720 and Kitano ‘804 disclose and teach the vehicle in which the vehicle air conditioner according to claim 1 is installed, the vehicle comprising: a rear grill (G) through which the outside air that has passed through the condenser in the rear side accommodation space is discharged to an outside of the vehicle, the rear grill being provided at a rear end of the vehicle (R) {Yamada ‘321 as modified by Noda ‘720 further discloses said limitation as shown in annotated Fig. 5; Page 6 (Fifth embodiment)}.  
  
Regarding claim 6, the combination of Yamada ‘321, Noda ‘720 and Kitano ‘804 disclose and teach the vehicle air conditioner according to claim 1, Yamada ‘321 as modified by Noda ‘720 further discloses the limitations of wherein the front grill is offset downward with respect to the condenser in a vehicle height direction {as shown in Figs. 1 and 4}. 
 
Regarding claim 7, the combination of Yamada ‘321, Noda ‘720 and Kitano ‘804 disclose and teach the vehicle air conditioner according to claim 1, Yamada ‘321 as modified by Noda ‘720 further discloses the limitations of wherein the front grill is provided at a lower end of the front end of the vehicle with an upper end of the front grill being below a center of the condenser in a vehicle height direction {as shown in Fig. 1}. 


    PNG
    media_image1.png
    1090
    992
    media_image1.png
    Greyscale
 


Conclusion
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3926000-A to Scofield; Carlie D.
US-4516406 to Gentry et al.
JP-S6340218-U
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/21/2022